Van Brunt, P. J.
Although we are of the opinion that there is no evidence contained in the record before us which in the slightest degree justifies the terribly severe punishment inflicted upon the relator, yet, under the rules laid down by the court of appeals in the case of People v. Freneh, 110 N. Y. 494, 18 N. E. Rep. 133, we have no power whatever to redress the wrong. The relator was concededly intoxicated, and whether an excuse was offered which relieved the relator from the effects of the fact seems to have been, under the rule above stated, a matter solely within the judgment of the police commissioners. That the excuse presented was one which should have relieved the relator, a man who had been upoi^the force for 16 years, and who is spoken of by his superior officer as a first-class man, and who had during all these years an excellent record, from the severe punishment inflicted upon him, cannot be questioned. The evidence in this case shows that the occurrence which led to the relator’s removal occurred during the strike upon the railroads; that he had been riding on the cars for five days to protect them from the strikers; that on the day in question he had eaten nothing; that about 3 o’clock he complained of being sick, when the sergeant took him off the car at 3:30 on account of his sickness; that the sergeant advised him to report sick. But the relator replied that, in view of the trouble, it would look mean on his part to do so. The sergeant says that at 4:30 he saw the relator, and he was perfectly sober. The relator, feeling badly, then took a drink of brandy and peppermint, and it intoxicated him. The evidence further shows that the relator had not taken a drink of liquor before in 16 years, and upon this state of facts the severest punishment possible was meted out to him, and he was, for this offense, clearly excusable under the circumstances, dismissed from the force.
*461Notwithstanding the manifest injustice which has been done we do not see any way in which we can afford any relief. The writ must be dismissed, without costs.
Daniels, J., concurs.